Exhibit 10.51

AMERICA FIRST MULTIFAMILY INVESTORS, l. P. CODE OF BUSINESS CONDUCT AND ETHICS
FEBRUARY 25, 2020

 

 

This Code of Business Conduct and Ethics (“Code of Conduct”) sets forth basic
principles to guide America First Multifamily Investors, L.P. (the
“Partnership”), and all personnel associated with America First Capital
Associates Limited Partnership Two (the “General Partner”) or Greystone AF
Manager LLC (“Greystone Manager”) who work on behalf of the Partnership
(individually, “you”, and collectively, “ATAX Personnel”), in their conduct of
the business and affairs of the Partnership.

The Partnership strives to conduct its business in accordance with the highest
ethical standards and in compliance with all applicable governmental laws, rules
and regulations. ATAX Personnel must and should act at all times in an honest
and ethical manner in connection with their service to the Partnership.

This Code of Conduct is intended to meet the requirements for a code of ethics
under Section 406 of the Sarbanes-Oxley Act of 2002, under Item 406 of
Regulation S-K, and for a code of conduct under the listing rules of the Nasdaq
Stock Market (“Nasdaq”). Any questions about how to interpret this Code of
Conduct should be raised with the Partnership’s compliance officer (the
“Compliance Officer”). The Partnership’s Chief Financial Officer (“CFO”) is
designated as the Compliance Officer and can be reached at (402) 952-1235.

Compliance with Applicable Laws

The Partnership is committed to conducting its business in strict compliance
with all applicable governmental laws, rules and regulations, including laws,
rules and regulations related to securities, labor, employment and workplace
safety matters. All ATAX Personnel are expected at all times to conduct their
activities on behalf of the Partnership in accordance with this principle. Any
violation of applicable laws, rules or regulations by ATAX Personnel should be
reported immediately to an officer of the Partnership or reported in accordance
with the Partnership’s Compliance Reporting Policy. ATAX Personnel should seek
guidance whenever they are in doubt as to the applicability of any law, rule or
regulation or regarding any contemplated course of action.

Fair Dealing

ATAX Personnel should deal fairly with all counterparties, vendors, competitors,
other ATAX Personnel and anyone else with whom he or she has contact in the
course of performing his or her duties at all times. It is the obligation of
ATAX Personnel to conduct business in a manner that avoids even the appearance
of ethical or legal impropriety and is consistent with all applicable laws and
regulations. In the course of business dealings on behalf of the Partnership,
ATAX Personnel should not take advantage of another person or party through
manipulation,

 



1

 

 



--------------------------------------------------------------------------------

concealment, abuse of privileged information, misrepresentation of material
facts or any other unfair or unethical business practice.

Dealings with the Press and Communications with the Public

The Partnership’s Chief Executive Officer (“CEO”) and CFO are the Partnership’s
principal public spokespersons. If someone outside the Partnership asks
questions or requests information regarding the Partnership, its business or
financial results, ATAX Personnel should not respond. All requests for
information from reporters, securities analysts, unitholders or the general
public must be referred to the CEO and CFO, who will handle the request.

Conflicts of Interest

All ATAX Personnel should be scrupulous in avoiding conflicts of interest with
regard to the Partnership’s interests. A conflict of interest occurs when an
individual’s private interests interferes, or even appears to interfere, in any
way with the interests of the Partnership as a whole. A conflict situation can
arise when you take actions or have interests that may make it difficult to
perform your Partnership work objectively and effectively. A conflict of
interest could also arise if you (or a member of your family) were to receive
improper benefits as a result of your position in the Partnership, whether
received from the Partnership or a third party.

Conflicts of interest may not always be evident, and ATAX Personnel should
consult with the CEO or CFO if there is uncertainty about any situation. Prompt
and full disclosure with senior management is always the correct first step in
dealing with any potential conflict of interest.

You may not enter into a business relationship on the Partnership’s behalf with
an immediate family member or with a company that you or an immediate family
member has a substantial financial interest in unless the relationship is
disclosed to and approved in advance by the Partnership’s Compliance Officer or,
if you are a member of the Board of Managers or an officer of the Partnership,
disclosed to and approved in advance by the Audit Committee. Immediate family
members include your spouse, grandparents, parents, siblings, children,
grandchildren, aunts, uncles, nephews and nieces.

The Partnership will not make any loans to, or guarantee any personal loans of,
ATAX Personnel or their family members.

Business Gifts and Entertainment

ATAX Personnel who deal with the Partnership’s lenders, suppliers, bankers,
financial advisers, brokers or other third parties are placed in a special
position of trust and must exercise great care to preserve their independence.
As a general rule, you should never receive a payment or anything of value in
exchange for a decision involving the Partnership’s business. Similarly, you
should never offer anything of value to government officials or others to obtain
a particular result for the Partnership. Bribery, kickbacks or other improper
payments have no place in the Partnership’s business and are strictly
prohibited.

The Partnership recognizes exceptions for token gifts, which are not excessive
in value or are consistent with customary business practices, and customary and
appropriate business

 



2

 

 



--------------------------------------------------------------------------------

entertainment when a clear business purpose is involved. If you are in doubt
about the policy’s application, you should consult the Compliance Officer.

Confidentiality

One of the Partnership’s most important assets is its confidential company
information. The Partnership’s legal obligations and its competitive position
require that this information remain confidential.

Confidential information relating to the Partnership’s financial performance
(such as quarterly financial results of the Partnership) or other transactions
or events can have a significant impact on the value of the Partnership’s
securities. Premature or improper disclosure of such information may expose both
the Partnership and the individual involved to severe civil and criminal
penalties.

ATAX Personnel must not disclose confidential information to anyone outside the
Partnership without proper authorization. Even within the Partnership,
confidential information should be discussed only with those who have a need to
know the information. The obligation of ATAX Personnel to safeguard confidential
information continues even after they are no longer associated with the
Partnership.

The same rules apply to confidential information relating to other companies
with which the Partnership does business. In the ordinary course of business,
ATAX Personnel may have access to confidential information relating to other
companies. This might include material non-public information that could affect
the value of the securities of the other companies. ATAX Personnel who learn
material non-public information about counterparties, investors, investment
opportunities or competitors through their work at the Partnership must keep it
confidential and must not trade in the securities of the companies.

The Partnership has adopted an Insider Trading Policy regarding the use of
confidential information in connection with trading in securities. You should
become familiar with this policy and its required procedures. If you have any
questions regarding trading in the Partnership’s securities or on the basis of
confidential information, you should contact the Compliance Officer.

Corporate Boards

Members of a board of directors, board of managers, or its equivalent have
access to confidential, proprietary and sensitive information about that company
and owe duties to that company. If you are invited to serve as a board member of
another organization, the Partnership must take safeguards to shield both you
and the Partnership from even the appearance of impropriety. For that reason,
any ATAX Personnel invited to join the board of another organization (including
a nonprofit or other charitable organization) must obtain the prior written
approval of the Compliance Officer before accepting the position.

A member of the Board of Managers who is invited to serve on the board of
directors of another organization should promptly notify the Chairman of the
Board and the Compliance Officer.

 



3

 

 



--------------------------------------------------------------------------------

Protection and Proper Use of Partnership Assets

All ATAX Personnel should protect the Partnership’s assets and ensure their
efficient use. Partnership assets should be used only for legitimate business
purposes. Theft, carelessness and waste have a direct impact on the
Partnership’s profitability. Any suspected incident of fraud or theft should be
immediately reported for investigation to the Compliance Officer.

ATAX Personnel are prohibited from (a) taking for their personal benefit (or for
the benefit of friends or immediate family members) opportunities that are
discovered through the use of Partnership assets, property, information or
position; (b) using Partnership property, information, or position for personal
gain (including gain of friends or immediate family members); or (c) competing
with the Partnership. ATAX Personnel owe a duty of loyalty to the Partnership to
advance its legitimate interests when the opportunity to do so arises.

The obligation of ATAX Personnel to protect the Partnership’s assets includes
its proprietary information. Proprietary information includes, without
limitation, intellectual property such as trade secrets, patents, trademarks and
copyrights, as well as business, marketing and service plans, databases,
records, and any unpublished financial data and reports. Unauthorized use or
distribution of this information violates Partnership policy. It could also be
illegal and result in civil or even criminal penalties.

Compliance with Federal Securities Laws, Rules and Regulations

As a publicly traded partnership with beneficial unit certificates (BUCs) listed
on Nasdaq, the Partnership is subject to regulation by the U.S. Securities and
Exchange Commission (the “SEC”) and Nasdaq, and compliance with Federal
securities laws and regulations, as well as state and local laws, and the
Partnership insists on strict compliance with these laws and regulations. In
addition, all ATAX Personnel are required to comply with the Partnership’s
Insider Trading Policy.

ATAX Personnel who are subject to the filing requirements of Section 16(a) of
the Securities

Exchange Act of 1934 for reporting transactions in the Partnership’s BUCs must
strictly comply with the timing requirements and notify the Partnership’s Chief
Financial Officer of all transactions dealing with the Partnership’s BUCs. These
reporting persons are also subject to pre-clearance and other procedures under
the Partnership’s Insider Trading Policy.

Financial Reporting and Accuracy of Partnership Records

The Partnership is required by law to make full, fair, accurate, timely and
understandable disclosure in the reports and documents that the Partnership
files with or submits to the SEC and in all of its other public communications.

In order for the Partnership to comply with its public disclosure obligations,
it has adopted the following principles:

 

•

Business transactions must be properly authorized and be completely and
accurately recorded on the Partnership’s books and records in accordance with
generally accepted accounting practices.

 

 



4

 

 



--------------------------------------------------------------------------------

 

•

ATAX Personnel must help to maintain the integrity of the Partnership’s record
keeping and reporting systems and is responsible for maintaining complete and
accurate records, accounting entries and classifications.

 

 

•

ATAX Personnel are expected to comply fully and accurately with all audits,
requests for special record keeping or retention of documents, or other requests
from or on behalf of

 

the Partnership’s auditors or the Chief Financial Officer.

The Partnership strives to comply with all financial reporting and accounting
regulations applicable to the Partnership. ATAX Personnel who have concerns or
complaints regarding accounting or auditing matters or procedures involving the
Partnership are encouraged to submit those concerns or complaints to the Audit
Committee of the Board of Managers. The Audit Committee will, consistent with
its duties arising under applicable law, regulations and legal proceedings,
treat such submissions confidentially and investigate the concerns
appropriately.

These submissions may be directed to the attention of the Audit Committee Chair,
or any member of the Audit Committee. See the Partnership’s Compliance Reporting
Policy.

Discrimination and Harassment

The Partnership is firmly committed to providing equal opportunity in all
aspects of employment and will not permit illegal discrimination or harassment
of any kind. You are encouraged to report any acts of harassment or
discrimination to the Chief Executive Officer or the Compliance Officer or in
accordance with the Partnership’s Compliance Reporting Policy.

Reporting Illegal or Unethical Behavior

The Partnership encourages ATAX Personnel to consult with supervisors, managers
or other appropriate personnel about observed illegal or unethical behavior
(especially when in doubt about the best course of action in a particular
situation). ATAX Personnel should report actual and suspected violations of
laws, rules, regulations or violations of this Code of Conduct to appropriate
personnel. If you do not believe it appropriate or are not comfortable
approaching your supervisor about your concerns, then you may contact any member
of the Audit Committee. If your concerns require confidentiality, then
confidentiality will be protected, subject to applicable law, regulation or
legal proceedings. Retaliation of any kind by any ATAX Personnel against good
faith reports or complaints of violations of this Code of Conduct or other
illegal or unethical conduct is not permitted. See the Partnership’s Compliance
Reporting Policy.

Discipline

Failure to follow this Code of Conduct can have substantial consequences. In the
case of a violation of this Code of Conduct by a person other than a member of
the Board of Managers or the Partnership’s executive officers, the supervisor of
such person will recommend to the

appropriate Executive Officer which preventative or disciplinary action is
deemed appropriate. In the case of a violation of this Code of Conduct by a
member of the Board of Managers or the Partnership’s executive officers, the
Board of Managers or the Audit Committee will take such preventative or
disciplinary action as it deems appropriate. Preventative or disciplinary action
may include but is not limited to, reassignment, demotion, termination, and in
the event of

 



5

 

 



--------------------------------------------------------------------------------

criminal conduct or other serious violations of the law, notification of
appropriate governmental authorities.

Waivers of the Corporate Code of Conduct

Any waiver of this Code of Conduct for executive officers of the Partnership or
members of the Board of Managers may be made only by the Board of Managers or a
Board committee and will be promptly disclosed as required by law or by SEC or
Nasdaq regulations or rules. Waivers of this Code of Conduct for a non-officer
employee may be made by the CEO or the Compliance Officer and only upon the
employee making full disclosure in advance of the initiation or continuation of
the conduct in question. This Code of Conduct may be amended or modified at any
time by the Board of Managers.

Acknowledgement

All ATAX Personnel will be required annually to affirm that they have read and
understood this Code of Conduct, that they are in compliance with the Code of
Conduct, and that they will continue to abide by this Code of Conduct.



6

 

 

